UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of Earliest Event Reported):January 5, 2011 NORTHERN STATES FINANCIAL CORPORATION (Exact Name of Registrant as Specified in its Charter) 000-19300 (Commission File Number) Delaware 36-3449727 (State or other Jurisdiction of Incorporation) (I.R.S. Employer Identification No.) 1601 North Lewis Avenue P.O.Box 39 Waukegan, Illinois60085 (Address of Principal Executive Offices) (847)244-6000 (Registrant’s Telephone Number, Including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02(e).Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Effective January 5, 2011, the following named executive officers of Northern States Financial Corporation (the “Company”) were awarded restricted shares of the Company’s common stock in accordance with the Company’s 2009 Restricted Stock Plan (the “Plan”) in the amounts set forth opposite of each officers’ name below. Name Title Number of Shares Granted Steven Neudecker Chief Financial Officer Thomas M. Nemeth Vice President Shelly Christian Executive Vice President of NorStates Bank Kerry J. Biegay Vice President Shares of the Company’s restricted common stock will vest on January 15, 2013.The forms of agreements for awards under the Plan are expected to be filed as exhibits to the Company’s Annual Report on Form 10-K for the year ended December 31, 2010. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. NORTHERN STATES FINANCIAL CORPORATION Date: January 11, 2011 By: /s/Kerry J. Biegay Kerry J. Biegay Vice President and Corporate Secretary
